
	

114 HR 4439 IH: Fairness for Breastfeeding Mothers Act of 2016
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4439
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 40, United States Code, to require that certain public buildings contain a lactation
			 room for public use, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness for Breastfeeding Mothers Act of 2016. 2.Lactation room in public buildings (a)Lactation room in public buildingsChapter 33 of title 40, United States Code, is amended by adding at the end the following new section:
				
					3317.Lactation room in public buildings
 (a)DefinitionsIn this section: (1)Appropriate authorityThe term appropriate authority means the head of a Federal agency, the Architect of the Capitol, or other official authority responsible for the operation of a public building.
 (2)Covered public buildingThe term covered public building means a public building (as defined in section 3301) that is open to the public and contains a public restroom, and includes a building listed in section 6301 or 5101.
 (3)Lactation roomThe term lactation room means a hygienic place, other than a bathroom, that— (A)is shielded from view;
 (B)is free from intrusion; and (C)contains a chair, a working surface, and, if the public building is otherwise supplied with electricity, an electrical outlet.
 (b)Lactation room requiredExcept as provided in subsection (c), the appropriate authority of a covered public building shall ensure that the building contains a lactation room that is made available for use by a member of the public to express breast milk.
 (c)ExceptionsA covered public building may be excluded from the requirement in subsection (b) at the discretion of the appropriate authority if—
 (1)the public building— (A)does not contain a lactation room for employees who work in the building; and
 (B)does not have a room that could be repurposed as a lactation room or a space that could be made private using portable materials, at a reasonable cost; or
 (2)new construction would be required to create a lactation room in the public building and the cost of such construction is unfeasible.
 (d)No unauthorized entryNothing in this section shall be construed to authorize an individual to enter a public building that the individual is not otherwise authorized to enter.
						.
 (b)Technical and conforming amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is amended by inserting after the item related to section 3316 the following new item:
				
					
						3317. Lactation room in public buildings..
 (c)Effective dateThis Act and the amendments made by this Act shall take effect one year after the date of the enactment of this Act.
			
